—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a bench trial of assault in the second degree (Penal Law § 120.05 [1]). We reject defendant’s contention that the verdict is against the weight of the evidence. Even assuming, arguendo, that a different result would not have been unreasonable, we conclude that County Court did not fail to give the evidence the weight it should be *886accorded (see, People v Bleakley, 69 NY2d 490, 495). Although defendant had no prior criminal history, the sentence of incarceration of 2 to 4 years is not unduly harsh or severe in view of the brutality of the crime and the permanent injuries suffered by the victim. (Appeal from Judgment of Onondaga County Court, Fahey, J. — Assault, 2nd Degree.) Present— Pigott, Jr., P. J., Green, Wisner and Scudder, JJ.